Name: COMMISSION REGULATION (EC) No 1505/97 of 29 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 202/56 I en I Official Journal of the European Communities 30 . 7. 97 COMMISSION REGULATION (EC) No 1505/97 of 29 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 30 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12. 1996, p. 5 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . (*) OJ No L 22, 31 . 1 . 1995, p. 1 . 30 . 7 . 97 I EN I Official Journal of the European Communities No L 202/57 ANNEX to the Commission Regulation of 29 July 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value ex 0707 00 25 052 73,0 999 73,0 0709 90 77 052 73,6 999 73,6 0805 30 30 388 68,5 524 69,1 528 44,6 999 60,7 0806 10 40 052 132,9 412 124,1 512 1 22,8 600 155,4 624 171,9 999 141,4 0808 10 71 , 0808 10 73, 0808 10 79 388 84,8 400 67,8 508 76,0 512 51,9 524 72,0 528 50,6 800 154,7 804 85,3 999 80,4 0808 20 51 388 58,5 512 65,5 528 33,6 999 52,5 0809 10 40 052 223,3 064 108,8 999 166,1 0809 20 59 052 231,4 064 184,0 400 218,6 616 180,9 999 203,7 0809 40 30 064 139,4 624 185,5 999 162,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin '.